Citation Nr: 0707287	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the rating reduction from 90 percent to 50 percent 
for service-connected bilateral hearing loss, effective from 
December 1, 2004, was proper.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
November 1942 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.   

In the veteran's substantive appeal, dated in March 2005, the 
veteran indicated that he wanted a hearing at the RO before a 
member of the Board.  

In April 2005, the RO sent the veteran a letter and advised 
him of his options regarding his hearing request, i.e., to 
ascertain what type hearing (travel, videoconference, or 
local).  In the veteran's return response, he requested a 
personal hearing at the RO before a Decision Review Officer.  
In a statement in May 2005, the veteran cancelled his request 
for a hearing before a Decision Review Officer, and noted 
that his representative, on his behalf, had requested a 
videoconference hearing at the RO before a member of the 
Board.  .



As the request for a videoconference hearing has not been 
addressed, to ensure due process, the appeal is REMANDED for 
the following action:

Schedule the veteran for a videoconference 
hearing before the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


